                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

SFX ENTERTAINMENT,INC., et al.,l                         Case No. 16-10238(MFW)

                                                         (Jointly Administered)
                        Reorganized Debtors.


                                                          Objection Deadline: January 18,2019 at 4:00 p.m.
                                                             Hearing Date: February 19,2019 at 10:30 a.m.

   NOTICE OF THE FIFTH JOINT MOTION OF THE LITIGATION TRUSTEE AND
    THE REORGANIZED DEBTORS TO EXTEND TIME TO OBJECT TO CLAIMS

TO;      (a)the United States Trustee; and (b) all parties that have requested or that are required to
         receive notice pursuant to Federal Rule of Bankruptcy Procedure 2002.

         PLEASE TAKE NOTICE that on January 4, 2019, Dean A. Ziehl, Litigation Trustee

for the SFX Litigation Trust, as successor in interest to the estates (the "Litigation Trustee")

and the above-captioned reorganized debtors (the "Reorganized Debtors") in the above-

captioned bankruptcy case filed the attached Fifth Joint Motion ofthe Litigation TNustee and the




   The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized
   Debtor's federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC
   (1024); Core Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX
   Mysteryland LLC (6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298);
   ID&T/SFX Sensation LLC (6460); ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC
   (0452); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil
   LLC (0047); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX EDM Holdings Corporation
   (2460); SFX Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987); SFX Entertainment
   International II, Inc. (1998); SFX Intermediate Holdco II LLC (5954); SFX Managing Member Inc. (2428);
   SFX Marketing LLC (7734); SFX Platform &Sponsorship LLC (9234); SFX Technology Services, Inc.(0402);
   SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live
   Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
   LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc.(7765); SFX-Hudson LLC(0047); SFX-IDT N.A. Holding
   II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (2428); SFX-Nightlife
   Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening,
   LLC (6390); SFXE Netherlands Holdings Cooperatief U.A.(6812); SFXE Netherlands Holdings B.V.(6898).
   The Reorganized Debtors' business address is 9242 Beverly Boulevard, Suite 350, Beverly Hills, CA 90210.



DOCS SF:987321
Reorganized DebtoNs to Extend Time to Object to Claims ("Motion"). A copy of the Motion is

attached hereto.

         PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a

copy of the response or objection upon: (i) the Reorganized Debtors, 9242 Beverly Boulevard,

suite 350, Beverly Hills, CA 90210, Attn: Alan Enriquez; (ii) counsel for the Reorganized

Debtors: (a) Greenberg Traurig, LLP, The Nemours Building, 1007 North Orange Street, Suite

1200, Wilmington, DE, 19801, Attn: Dennis Meloro, Esq.; and (b) Greenberg Traurig, LLP, The

Metlife Building, 200 Park Avenue, 38th Floor, New York, New York, 10166, Attn: Leo

Muchnik, Esq.; (iii) the Office of the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, DE 19801 Attn: Hannah McCollum, Esq.; and (iv) counsel for the SFX Litigation

Trust, Pachulski Stang Ziehl &Jones LLP, 919 N. Market Street, 17th Floor, Wilmington,

Delaware 19801, Attn: Colin R. Robinson, Esq.

         PLEASE TAKE FURTHER NOTICE that objections and responses to the relief

requested in the Motion, if any, must be in writing and filed with the Bankruptcy Court on or

before January 18,2019 at 4:00 p.m.(Eastern Time).

         PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE

MOTION WILL BE HELD ON FEBRUARY 19, 2019, AT 10:30 A.M. BEFORE THE

HONORABLE MARY F. WALRATH, UNITED STATES BANKRUPTCY JUDGE, AT THE

UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824

MARKET STREET, FIFTH FLOOR, COURTROOM NO. 4, WILMINGTON, DELAWARE

19801.




                                             2
DOGS SF:98732.1
Dated:    January 4, 2019   GREENBERG TRAURIG,LLP


                            /s/Dennis A. MeloNo
                            Dennis A. Meloro(DE Bar No. 4435)
                            The Nemours Building
                            1007 North Orange Street, Suite 1200
                            Wilmington, Delaware 19801
                            Telephone:(302)661-7000
                            Facsimile:(302)661-7360
                            Email: melorod@gtlaw.com

                            Counselfor the Reorganized DebtoNs

                            -and-

                            PACHULSKI STANG ZIEHL &JONES LLP



                            /s/Colin R. Robinson
                            Colin R. Robinson (Bar No. 5524)
                            919 North Market Street, 17th Floor
                            PO Box 8705
                            Wilmington, DE 19801
                            Telephone:(302)652-4100
                            Facsimile: (302)652-4400
                            E-mail: crobinson@pszjlaw.com

                            Counselfor the Litigation Trustee




ROCS SP:98732.1
